Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 1/7/2022.
Claims pending in the case: 1-14, 21-26
Cancelled claims: 15-20
In response to the restriction requirement, applicant has elected, without traverse, the 1st group for examination, cancelling the 2nd group of claims 15-20. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph insufficient antecedent basis. Claim 13 recites the limitation “adjusting a position of the magnified region ".  There is insufficient antecedent basis for this limitation in the claim.


Claim(s) 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 13 in the relevant part read:  “adjusting a position of the magnified region” and then recites “presenting, in response to the first user input, a magnified region on the display;”. Based on the claim language, it is unclear if the first instance and the second instance of the magnified region are different or the same one.  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
A reasonable interpretation of this limitation was not possible for the purpose of examination.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 7, 21-22, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20030038799).

Regarding claim 1, Smith teaches, A method comprising: 
presenting, on the display, a portion of a scene, the scene representative of a physical environment (Smith: [26]: display 3D scene); 
determining a first measurement associated with the physical environment based at least in part on the portion of the scene (Smith: [26]: determine distance between two positions in the scene); and 
presenting, concurrently with the portion of the scene, the first measurement on the display (Smith: [26]: “the user can view the resulting distance between these two points in real-time”).

Regarding claim 2, Smith teaches the invention as claimed in claim 1 above and further, wherein the operations further comprise: 
receiving a first user input associated with the portion of the scene (Smith: [26]: user can click on the scene); 
determining a second measurement associated with the physical environment based at least in part on the first user input and the portion of the scene (Smith: [26]: user can drag to  other locations on the scene to view a second/third.. measurements dynamically); and 
presenting, concurrently with the portion of the scene, the second measurement on the display (Smith: [26]: “the user can view the resulting distance between these two points in real-time”).

Regarding claim 7, Smith teaches the invention as claimed in claim 1 above and further, wherein determining a first measurement associated with the physical environment further comprises one or more of the following: 
determining a surface associated with a user input and determining a type of measurement based at least in part on a characteristic of the surface; or 
determining a type of the measurement based at least in part on the portion of the scene (Smith: [17, 26]: user can click or click and drag to locations on the scene to view measurements dynamically. The system determines that a distance measurement is to be calculated based on the selected portions of the scene).

Regarding Claim(s) 21-22 and 25, this/these claim(s) is/are similar in scope as claim(s) 1-2 and 7 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20030038799) in view of Repin (US 20100271391).

Regarding claim 3, Smith teaches the invention as claimed in claim 2 above and further, wherein the operations further comprise: display measurements as annotations (Smith: [26]: “the user can view the resulting distance between these two points in real-time” – displayed as annotation on the scene)
But not, determining that the second measurement is occluded by the first measurement; and updating a position of the second measurement with respect to the display based at least in part on a position of the first measurement with respect to the display.
Repin teaches, wherein the operations further comprise: determining that the second annotation is occluded; and updating a position of the second annotation with respect to the display based at least in part on a position with respect to the display (Repin [5-6, 20-21]: annotations may be dynamically repositioned to avoid occlusion). It is obvious that dynamic positioning of an annotation for clear viewing may be done to avoid overlapping of the annotation with any object which may be another annotation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith and Repin because the systems are in the field of displaying information in 3D scene. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable a 

Regarding Claim(s) 23, this/these claim(s) is/are similar in scope as claim(s) 3. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 4, 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20030038799) in view of Reeves (US 20170147713).

Regarding claim 4, Smith teaches the invention as claimed in claim 2 above and further, wherein the operations further comprise: 
.. least one measurement options on the display in response to receiving the first user input (Smith: [17, 26]: user has the option to measure based on user input – system provides a measurement option); 
receiving a second user input associated with a first measurement option of the at least one measurement options (Smith: [17, 26]: user can click two points or click and drag to locations on the scene to view measurements dynamically); and 
wherein presenting, concurrently with the portion of the scene, the second measurement on the display is based at least in part on the first measurement option (Smith: [17, 26]: user can click two points or click and drag to locations on the scene to view measurements dynamically).

Reeves teaches, presenting at least one measurement options on the display in response to receiving the first user input (Reeves: [34]: user may select a measuring tool to measure a shape); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith and Reeves because the systems are in the field of measuring objects in 3D. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would not only enable the user to measure distances between points but also enable selecting features for measurement by the use of measurement tools that automatically identify the measurable features. The combination would benefit the design and manufacturing industry with improved systems with enhanced capabilities that supplement real-world environments with MBD data via augmented reality and enable users to interact with the MBD data in a real-world environment (see Reeves [9]).

Regarding claim 11, Smith teaches, A method comprising: 
presenting, on a display, a scene representative of a physical environment (Smith: [26]: display 3D scene);  
receiving a first user input of a first position within the scene (Smith: [26]: user input within the scene); … and 

However Smith does not specifically teach, presenting, on the display, a first measurement option based at least in part on the first position;
Reeves teaches, presenting, on the display, a first measurement option based at least in part on the first position (Reeves: [34]: user may select a measuring tool to measure a shape); 
The same motivation to combine the prior arts, stated above applies.

Regarding Claim(s) 24, this/these claim(s) is/are similar in scope as claim(s) 4. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20030038799) in view of Atsushi (JP 2016057947 A – please refer to the attached English translation for the claim mapping).

Regarding claim 5, Smith teaches the invention as claimed in claim 1 above but not, wherein the operations further comprise: transitioning from a first type of model associated with the scene to a second type of model associated with the scene.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith and Atsushi because the systems are in the field of displaying objects in 3D. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would improve viewing in 3D by switching the model based on viewpoint position. The combination enables a 3D viewer corresponding to a technique called LOD (Level of Detail) capable of efficiently displaying data by switching the accuracy of the model according to the distance from the viewpoint position has been developed and used (see Atsushi: Pg. 2 [1]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20030038799) in view of Lindsay (US 20170270715).

Regarding claim 8, Smith teaches the invention as claimed in claim 1 above and further, wherein the operations further comprise: 
receiving a first user input associated with the scene (Smith: [17, 26]: user can on the scene); 
However Smith does not specifically teach, 
determining the first user input is less than or equal to a threshold from a feature of the scene; and 

Lindsay teaches, determining the first user input is less than or equal to a threshold from a feature of the scene (Lindsay: [3, 29-30]: detect user input moving an object within a threshold distance of the surface); and 
adjusting a position of the first user input based at least in part on the feature of the scene (Lindsay: [3, 29-30]: adjust position of the object to be on the surface as if the user input was at the surface); and wherein the feature includes one or more of: a surface; a local axis associated with the first user input; a global axis associated with the scene; a corner; a visual or textural edge; a surface edge; an intersection of two or more surfaces; an object in the scene; or a position parallel or perpendicular to a prior user input (Lindsay: [3, 29-30]: surface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith and Lindsay because the systems are in the field of displaying objects in 3D. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would improve interaction in 3D by using a threshold distance to gauge user intention. The combination improves user experience in 3D environment as the user input does not need to be precise in order to interact in the environment.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20030038799) in view of Lindsay (US 20170270715) in further view of Reeves (US 20170147713) .

Regarding claim 9, Smith and Lindsay teach the invention as claimed in claim 8 above and further, wherein: determining the first measurement associated with the physical environment based at least in part on the portion of the scene further comprises: 
detecting a feature associated with the portion of the scene (Lindsay: [3, 29-30]: detect user input on the object being moved near a surface); and 
but not,
selecting one or more measurements based at least in part on the feature; and presenting, concurrently with the portion of the scene, the first measurement on the display further compromise presenting the one or more measurements on the display. 
Reeves teaches, selecting one or more measurements based at least in part on the feature; and presenting, concurrently with the portion of the scene, the first measurement on the display further compromise presenting the one or more measurements on the display (Reeves: [26, 34, 36]: present the measurements on the display based on a selection of an object or a feature of the object). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Lindsay and Reeves because the systems are in the field of measuring objects in 3D. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would not only .

Claim 10, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20030038799) in view of Poston (US 20070146325).

Regarding claim 10, Smith teaches the invention as claimed in claim 1 above but not,  wherein the operations further comprise: presenting, concurrently with the scene, a clipping plane on the display; receiving a first user input to adjust a position of the clipping plane from a first position with respect to the scene to a second position with respect to the scene; and updating the scene on the display based at least in part on the second position.
Poston teaches, presenting, concurrently with the scene, a clipping plane on the display; receiving a first user input to adjust a position of the clipping plane from a first position with respect to the scene to a second position with respect to the scene; and updating the scene on the display based at least in part on the second position (Poston: [47, 49, 52]: control the positional freedom of a clipping plane; [64]: “It is also frequently important in 3D display to control the position of a cut-away `clipping plane`: Drawing 20 shows convenient manipulation of this in the present invention”).


Regarding Claim(s) 26, this/these claim(s) is/are similar in scope as claim(s) 10. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20030038799) and Reeves (US 20170147713) in further view of Ono (US 20140022246).

Regarding claim 13, Smith and Reeves teach the invention as claimed in claim 11 and further teach, further comprising: … wherein receiving the first user input of the first position within the scene further comprises: …
receiving a second user input at a second position within the scene and associated with the … region; and presenting the first measurement option based at least in part on the second position (Smith: [26]: display distance between two positions in the scene) (Reeves: [26, 34, 36]: present the measurements on the display based on a selection of an object or a feature of the object).

adjusting a position of the magnified region with respect to the displayed in response to detecting a change in position of a user input; and 
presenting, in response to the first user input, a magnified region on the display; 
Ono teaches, adjusting a position of the magnified region with respect to the displayed in response to detecting a change in position of a user input (Ono: Figs. 5A-B, [60-61]: user input magnifies the region and adjust the position of the magnified region on the screen); and 
presenting, in response to the first user input, a magnified region on the display (Ono: Figs. 5A-B, [60-61]: display magnified region); 
It would have been obvious to implement the function of getting a measurement of a scene based on receiving the input in the magnified image.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Reeves and Ono because the systems are in the field of displaying objects in 3D. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the user to zoom in and view an enlarged portion of the scene to obtain measurements from a close up view. The combination enables the use of a commonly known aspect of zooming in 3D image display.
Please also refer to the 112(b) rejection above.

Regarding claim 14, Smith, Reeves and Ono teach the invention as claimed in claim 13 and further teach, further comprising: regenerating the scene based at least in part on a .

	Allowable Subject Matter
Claim(s) 6, 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176